                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        CR 18-121-BLG-SPW

                    Plaintiff,
                                                 ORDER VACATING
vs.                                              DETENTION HEARING

KEVIN JAMES MASLEN,

                    Defendant.


      Defendant has filed Motion to Vacate Detention Hearing. (Doc. 12.) Good

cause appearing, IT IS HEREBY ORDERED that the Detention Hearing currently

set for December 6, 2018 at 10:30 a.m. is vacated.

      DATED this 5th day of December, 2018.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
